       Case 4:20-cv-00852-DPM Document 25 Filed 07/31/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENT AL DIVISION

SAMUEL ACKER; PHILLIP DAVIDSON;
TERRY MORROW, Each Individually and
on behalf of all others similarly situated                      PLAINTIFFS

v.                          No. 4:20-cv-852-DPM

PROTECH SOLUTIONS, INC.                                       DEFENDANT

                                   ORDER
     Protech's motion, Doc. 19, is granted for good cause.             The
subpoenas to Protech' s corporate representative and the Director of the
Arkansas Department of Workforce Services, Doc. 17-1 & 18-1, for
depositions Monday morning and Tuesday morning are quashed. The
Acker plaintiffs' just-filed motion for early discovery, Doc. 23, is denied
without prejudice.   FED.   R. Crv. P. 26(d)(1) & 30(a)(2)(A)(iii).
     The Court expects cooperation and coordination among counsel
in arranging discovery, not a flurry of last-minute filings or unilaterally
scheduled depositions on short notice. If the parties cannot agree, then
they must follow the letter and spirit of this Court's usual Scheduling
Order. The Court has attached its standard language.
     Briefing schedules are almost always flexible. The Court will need
to set a new one here given all the recent filings. The schedule in Doc. 9
is suspended. Please file an agreed proposal or a joint report on the
      Case 4:20-cv-00852-DPM Document 25 Filed 07/31/20 Page 2 of 3



possible early discovery. The Court notes the amended complaint and
new papers about injunctive relief. This will spin out in due course.
     So Ordered.

                                                      ,
                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
      Case 4:20-cv-00852-DPM Document 25 Filed 07/31/20 Page 3 of 3



Discovery Disputes. Counsel should confer in good faith in person
before bringing any discovery dispute to the Court. Do not file motions
to compel. Do not file a motion to quash or for protective order unless
there is an emergency. If the parties reach a discovery impasse, they
should file a joint report explaining the disagreement. File this paper
under the CM/ECF event called "Joint Report of Discovery Dispute".
Your joint report must not exceed ten pages, excluding the style and
signature block. Each side gets five pages. Do not file a motion asking
for more pages. Use double spacing and avoid footnotes. Attach
documents (such as disputed written discovery or responses) as
needed. Redact any attachments as required by Federal Rule of Civil
Procedure 5.2 to protect confidential information. File the joint report
sufficiently before the discovery cutoff so that the dispute can be
resolved, and any additional discovery completed, without
undermining other pretrial deadlines. The Court will rule or schedule
a hearing. Alert the law clerk on the case to the joint reportDs filing. If
a dispute arises during a deposition, call chambers so the Judge can rule
during the deposition.




                                    -3-
